Citation Nr: 0310476	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975, and from November 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A January 1997 RO decision denied service connection for 
bilateral hearing loss.

3.  The evidence received since the January 1997 RO decision 
includes evidence that is not wholly cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The January 1997 RO decision is final; however, new and 
material evidence to reopen the veteran's claim for service 
connection for bilateral hearing loss has been submitted, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in November 2001, that VA would obtain all relevant 
evidence in the custody of VA he identified.  He was also 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

A December 1976 RO decision originally denied the veteran 
service connection for bilateral hearing loss on the basis 
that his bilateral hearing loss preexisted his service and 
was not aggravated during service.  The veteran did not 
appeal the rating decision.  A June 1991 rating decision 
denied the veteran's attempt to reopen his claim on the basis 
that he had not submitted new and material evidence.  He did 
not file a timely appeal of the decision.  A December 1995 
rating decision awarded the veteran compensation under the 
provisions of 38 U.S.C.A. § 1151 for the loss of part of the 
left ear auricle.  A January 1997 rating decision again 
denied the veteran's attempt to reopen his claim for service 
connection for bilateral hearing loss on the basis that new 
and material evidence had not been submitted.  The veteran 
did not timely appeal the decision.

The evidence before the RO at the time of the most recent 
January 1997 rating decision included service medical 
records, as well as VA treatment records.  The veteran's 
service medical records for his first period of service show 
he had preexisting bilateral hearing loss at the time of his 
October 1973 enlistment medical examination.  The remainder 
of the service medical record reveal no complaints, findings, 
treatment or diagnoses associated with bilateral hearing 
loss.  His September 1975 discharge examination report 
indicates that the veteran continued to have high frequency 
hearing loss.  During the veteran's second period of service, 
a February 1979 medical history report indicates that he had 
ear trouble, more specifically that he had had ear surgeries 
in 1976 and 1977.  The accompanying separation examination 
report again shows bilateral hearing loss.  His DD Form 214 
for the first period of service reported that his military 
occupational specialty was a supply clerk with an engineering 
battalion.

VA treatment records indicate ongoing and intermittent 
treatment for ear infections and cholesteatomas.  
Significantly, the veteran underwent a left mastoidectomy in 
September 1976, and a right ear tympanoplasty with 
mastoidectomy in August 1977.  In January 1984, he underwent 
a palva obliterative musculoplasty with meatoplasty of the 
left ear.  The veteran underwent left auricular 
reconstruction from August to December 1990.  In August 1992, 
the veteran underwent a left ear auriculectomy.  Subsequent 
treatment records show ongoing treatment and evidence of 
bilateral hearing loss.  The veteran was issued bilateral 
hearing aids by VA.  

The evidence added to the record since the RO's January 1997 
rating decision includes a March 2002 letter from the 
veteran's treating VA audiologist.  The audiologist indicates 
that the veteran has a long-standing mixed hearing loss in 
both ears.  The audiologist notes that he had recently had an 
audiological examination in February 2002.

The veteran's testimony at his January 2003 Travel Board 
hearing before the undersigned Veterans Law Judge was also 
added to the record.  He testified that he had been exposed 
to constant loud noise while stationed with an engineering 
battalion in Germany.  He was a supply clerk and constantly 
around a lot of loud heavy equipment.  He further testified 
that his treating VA audiologist told him that his hearing 
loss was, in part, due to his noise exposure in service, and 
in part, due to his previous surgeries.

Analysis

Initially, the Board notes that the veteran's claim to reopen 
his claim for service connection for bilateral hearing loss 
was received in October 2001.  The VA regulation pertaining 
to the definition of new and material evidence had been 
amended for claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  However, both the 
April 2002 Statement and Supplemental Statement of the Case 
provided the veteran with the prior regulation rather than 
the revised version.  In light of the favorable decision that 
follows, the Board finds that there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1995).

Given that the RO's January 1997 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

The Board must determine whether the evidence is new and 
material.  New evidence is existing evidence not previously 
submitted to agency decisionmakers.  Material evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").  

The Board finds that, assuming the credibility the veteran's 
testimony regarding his inservice noise exposure and his 
audiologist's opinion, the submitted evidence is new, not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  Therefore, there is new and 
material evidence to reopen the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.




ORDER

The claim of service connection for bilateral hearing is 
reopened and, to this extent only, the appeal is granted.


REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  The Veterans Claims Assistance 
Act of 2000 indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.

The veteran contends that his bilateral hearing loss is, at 
least in part, a result of inservice noise exposure.  
Alternatively, he has contended that his bilateral hearing 
loss is the result of numerous ear surgeries.  

During his January 2003 Travel Board hearing before the 
undersigned, the veteran testified that his treating VA 
audiologist linked his bilateral hearing loss, in part, to 
his inservice exposure to noise.  Moreover, his audiologist, 
in a March 2002 letter, refers to recent audiological testing 
that are not of record.  VA treatment records subsequent to 
November 2001 should be secured.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992); 38 U.S.C. § 5103A (West 2002).

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in San Antonio, Texas, 
dated from November 2001 to the present.

2.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
audiological examination to evaluate the 
nature of his bilateral hearing loss.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  Based on the 
medical findings and a review of the 
claims folder, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss was caused or 
aggravated by his inservice exposure to 
noise or whether it is at least as likely 
as not the result of his 1992 left ear 
auriculectomy.  If the examiner is unable 
to provide the requested opinion, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, if the issue of 
entitlement to service connection for 
bilateral hearing loss remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



